Citation Nr: 1328740	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  05-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD) and status post laparoscopic cholecystectomy with scars and neuropathic abdominal pain. 

2.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative disc of the lumbosacral spine with radiculopathy at L5-S1, to include paraspinos muscle spasm. 

3.  Entitlement to a compensable rating for service-connected sinusitis. 

4.  Entitlement to a compensable rating for service-connected status post removal of inclusion cyst, left postauricular area with scar. 

5.  Entitlement to service connection for atypical chest pain, to include pericarditis. 

6.  Entitlement to service connection for acquired psychiatric disability, to include abnormal behavior, depression, panic attacks, and mood disorder. 

7.  Entitlement to service connection for headaches. 

8.  Entitlement to a compensable rating for right knee strain, patellofemoral pain syndrome. 

9.  Entitlement to service connection for disability manifested by joint pain. 

10.  Entitlement to service connection for disability manifested by muscle pain. 

11.  Entitlement to service connection for disability manifested by neuropsychological symptoms. 

12.  Entitlement to service connection for disability manifested by sleep disturbances. 

13.  Entitlement to service connection for disability manifested by gastrointestinal symptoms. 

14.  Entitlement to service connection for disability manifested by cardiovascular symptoms. 

15.  Entitlement to service connection for disability manifested by right upper extremity neurological symptoms. 

16.  Entitlement to service connection for disability manifested by left upper extremity neurological symptoms. 

17.  Entitlement to service connection for disability manifested by right lower extremity neurological symptoms. 

18.  Entitlement to service connection for disability manifested by left lower extremity neurological symptoms. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1998 to August 2003.  He reportedly had service in the Southwest Asia theater of operations from April 2003 to June 2003. 

Regarding GERD, lumbosacral spine, sinusitis, cyst, chest pain, acquired psychiatric disability, and headaches, these matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Regarding right knee disability, this matter comes before the Board on appeal from a May 2008 rating decision by an RO of the VA.  Regarding disabilities manifested by joint pain, muscle pain, neuropsychological symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, and bilateral upper and lower extremity neurological symptoms, these matters come before the on appeal from an April 2007 rating decision by an RO of the VA.  This matter was remanded in December 2010 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran in the present case is incarcerated, and it appears that the Forrest City Low Federal Correctional Institution (FCI) (Forrest City) has declined to allow the Veteran to be transported to and examined at a VA medical facility and the VAMC declined to send an examiner to the correctional facility.  In the Board's December 2010 remand, it was noted that the United States Court of Appeals for Veterans Claims (Court) had held that VA's duty to assist an incarcerated veteran extends to having the correctional facility's medical personnel conduct an examination, having him examined in prison by a fee-basis physician or requiring a VA examiner to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185 (1995).  The Board directed that these possibilities be explored.  A February 2013 e-mail chain shows that the examination could not be completed at Forrest City since there was no staff or equipment, and the VA examiner was unwilling/unable to go to prison.  However, there is nothing in the claims file documenting any attempt to have the Veteran examined at the prison by a fee basis examiner.  

Following the December 2010 remand, the Veteran submitted documentation showing overseas service in Afghanistan (February 2003 to March 2003) and Iraq (April 2003 to June 2003).  However, records from DPRIS show that a copy of the same document only reflected service in Angola.  The RO should send the Veteran's copy to the service department to verify accuracy. 

Additionally, when the RO sent a DPRIS request in September 2012 for verification of service in Iraq, the dates provided by the RO were February 2003 to March 2003 (the dates when the Veteran reportedly served in Afghanistan) instead of April 2003 to June 2003 (the dates when the Veteran reportedly served in Iraq).  Moreover, there was no verification of service in Afghanistan from February 2003 to March 2003.       

The Board also notes that a July 2011 correction to the Veteran's DD 214 shows that he is a recipient of the Afghanistan Campaign Medal with one Bronze Service Star.  Information regarding the conditions the Veteran was awarded the medal is not of record.

Additionally, an SSA Disability Report signed by the Veteran in October 2003 shows reports of treatment from a Dr. Gomez and Dr. Womack and from Montague and Bastrop Counties.  The aforementioned records are outstanding.

Although the Board regrets further delay, the case must be returned to the RO for additional development.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should submit a copy of the military personnel record submitted by the Veteran to the service department to verify the accuracy of dates reflecting service in the Southwest Asia theater of operations in 2003.  

The RO should also submit another request to DPRIS specifically asking if the Veteran had service in Afghanistan from February 2003 to March 2003, and in Iraq from April 2003 to June 2003. 

The RO should further have the service department verify the Veteran's receipt of the Afghanistan Campaign Medal with one Bronze Service Star (as reflected in a July 2011 correction to the Veteran's DD 214) and the reasons for the award.

2.  The RO should take appropriate action to obtain treatment records from Dr. Gomez and Dr. Womack, and at Montague County and Bastrop County (mentioned in the SSA Disability Report signed in October 2003).   

3.  With regard to having the Veteran medically examined, the RO should arrange for a fee-basis examiner(s) to examine the Veteran at the correctional facility.  The RO's actions with regard to exploring this option should be documented in the claims file to avoid the need for further remand. 

If it is determined that examination(s) are possible, the claims file must be made available to the examiner(s) for review in connection with the examination(s). 

The medical findings/opinions requested are as follows: 

a) with regard to the issues of increased ratings for GERD, lumbosacral spine disability, sinusitis, residuals of removal of a cyst, and right knee disability, the examiner(s) should report all current findings to allow for application of VA rating criteria for the particular disabilities. 

b) with regard to the issues of service connection for chest pain, psychiatric disability, headaches, joint pain, muscle pain, neuropsychological symptoms, sleep disturbance, gastrointestinal disability (other than GERD), cardiovascular disability, and neurological disabilities of the bilateral upper and lower extremities, the examiner(s) should clearly report all such disabilities found on examination.  If signs or symptoms of the claimed disorders are objectively demonstrated, but such signs or symptoms cannot be attributed to a known medical diagnosis, the appropriate examiner should so state. 

As to each of the claimed disabilities which are found on examination, the examiner should offer an opinion as to whether such disability is at least as likely as not (a 50% or higher degree of probability) causally related to service. 

A rationale should be furnished for all etiology opinions. 

4.  In the interest of avoiding further remand, the RO should review all actions undertaken in response to this remand and include documentation, as necessary, to show completion of the actions, or reasons why such actions could not be completed.  Such documentation is necessary to demonstrate that all possible avenues for assisting the Veteran were explored. 

5.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

